                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


TERRANCE PORTER,

       Applicant,

v.                                               CASE NO. 8:11-cv-840-T-23SPF

SECRETARY, Department of Corrections,

       Respondent.
                                             /

                                        ORDER

       An earlier order (Doc. 55) denied Porter’s application under 28 U.S.C. § 2254.

Upon Porter’s motion, the order was vacated and the action was re-opened to allow

Porter an opportunity to file another reply because, as required by the then recent

decision in Rodriguez v. Sec’y, Dep’t of Corr., 748 F.3d 1073, 1075 (11th Cir.), cert.

denied, 135 S. Ct. 1170 (2015), Porter was entitled to a copy of the same state court

record that the respondent had filed with the district court. (Doc. 62) This action

proceeds under (1) Porter’s supplemental reply and the respondent’s sur-reply

(Docs. 67 and 80), (2) Porter’s several notices of supplemental authority (Docs. 72,

85, 88, 98, 99, 101, 103–105, and 116), and (3) Porter’s several miscellaneous

motions. (Docs. 102, 106–09, and 111)

Grounds for Relief:

       The earlier order (Doc. 55) denied grounds one through six on the merits and

rejected grounds seven through ten as untimely, with ground ten not qualifying for a
new limitation as based on newly discovered evidence. After considering his

supplements, Porter fails to show entitlement to relief, and the earlier order

adequately addresses Porter’s claims with the following additions to address Porter’s

supplemental reply.

      In ground four Porter alleges that appellate counsel rendered ineffective

assistance by not arguing that the trial court erred by permitting speculative

testimony by a state witness that the victim likely carried a large amount of cash.

In his supplemental reply Porter argues that the testimony was inadmissible under

Rule 90.604, Florida Rules of Evidence. The respondent’s sur-reply (Doc. 80 at

15–17) correctly argues both that this claim is unexhausted because Porter never

presented it to the state courts and that the testimony was admissible under Rule

90.604 because the testifying witness had personal knowledge about the victim’s

carrying a large amount of cash. The testifying witnesses’ personal knowledge about

the victim is why the basis for Porter’s supplemental authority (Doc. 88) is

inapplicable.

      The earlier order denies grounds seven though nine as time-barred and

explains that, although under Martinez v. Ryan, 132 S. Ct. 1309 (2012), an applicant

might overcome a procedural default based on a lack of exhaustion, Martinez does

not afford an applicant a new limitation to overcome a bar based on untimeliness. In

his supplemental reply Porter erroneously contends that, upon the re-opening of this




                                            2
action, the previously untimely claims are now timely. The respondent’s sur-reply

(Doc. 80 at 24–28) shows the fallacy of Porter’s contention.

       Lastly, in ground ten Porter alleges that newly discovered evidence shows that

the prosecution suppressed exculpatory evidence, specifically, the identity of the law

enforcement officer to whom Porter’s girlfriend gave a receipt from the hotel that

Porter contends supports his alibi defense. The earlier order concurs with the state

court’s determination that this was not newly discovered evidence because, as stated

in the earlier order (Doc. 55 at 30), “[n]either the identity of the officer nor the hotel

receipt supports Porter’s alibi defense because, as determined above under ground

two, Porter’s presence at the hotel was both after the time of the murder and not in

conflict with the eyewitnesses’ testimony about seeing Porter place what they

believed was a body into the victim’s car.” Porter represents in his supplemental

reply that the receipt proves a conflict with the eyewitnesses’ testimony because

“[b]oth State witnesses testified to seeing Petitioner at the crime scene near 8:00 p.m.

(See, Mr. Bradley, TT. Pg. 419, Ms. Devine, TT. Pg. 362).” The transcript refutes

Porter’s representation.

Miscellaneous Motions:

       Porter moves for production of documents, to appoint counsel, to amend his

application, to dismiss his motion to amend, and for consideration of actual

innocence, which he amends. (Docs. 102, 106, 108, 109 and 117) Each motion is

stricken because Porter failed to certify that he served a copy on the respondent. This


                                             3
determination renders moot the respondent’s motion (Doc. 111) to strike Porter’s

motion for leave to amend. Nonetheless, Porter’s motions lack merit.

      Accordingly, Porter’s motions (Docs. 102, 106–09 and 117) are STRICKEN

and the respondent’s motion (Doc. 111) to strike is DENIED AS MOOT. The

earlier order (Doc. 55) is ADOPTED IN FULL and the amended application (Doc.

31) is DENIED. The clerk must enter a judgment against Porter based on this order

and the earlier order (Doc. 55) and close this case. As determined in the earlier

order, both a certificate of appealability and leave to appeal in forma pauperis are

DENIED.

      ORDERED in Tampa, Florida, on March 29, 2019.




                                            4
